Citation Nr: 0626288	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years thereafter, nor is hepatitis C 
otherwise related to the veteran's period of active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by the 
January 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that he received notice in January 2002 prior to the 
adjudication of the matter in June 2002.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that a timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
January 2002 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
and personnel records, VA treatment records, and VA 
examination reports dated in November 2002 and March 2003.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the 
September 2002 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The veteran alleges entitlement to service connection for 
hepatitis C.  He recounts his in-service risk exposure as 
handling body bags, giving blood in service, and receiving 
inoculations from a jet-gun.  Upon review of the medical 
evidence of record, the Board finds that service connection 
is not warranted for hepatitis C.

Service medical records are silent as to complaints or a 
diagnosis of hepatitis C.  Additionally, the veteran's 
February 1972 discharge examination was silent as to a 
diagnosis of hepatitis C or complaints related to residuals 
of hepatitis C.  

Post-service medical evidence demonstrates that the veteran 
was diagnosed as having hepatitis C, more than 25 years after 
his period of service.  It is also noted that in December 
2001, the veteran reported to a VA treatment provider that he 
suspected that he was infected in 1996, while he was involved 
in intravenous drug use.  The veteran denied any blood 
exposure or blood injuries during his period of service.  
Medical reports dated from 2001 to 2002 also reflect that the 
veteran had an extensive history of illegal drug use.

In March 2003, the veteran was afforded a VA examination.  At 
that time, the veteran reported his risk factors as 
injections and blood exposure; he stated that he removed and 
transported dead bodies.  The examiner was unable to render 
an opinion as to the etiology of the veteran's hepatitis C 
because the veteran had a history of multiple risk factors, 
which included snorting and using intravenous drugs, and 
unsafe sexual practices.

It is noted that the veteran has submitted medical treatises 
which suggest that jet-gun injections can potentially 
transmit blood-borne infections and that veterans show higher 
hepatitis C infection rates than the general population.  The 
treatise evidence, however, is speculative and specifically 
states that there is no documented evidence of jet-gun 
injectors transmitting hepatitis C.

The Board has considered the veteran's lay contentions that 
his hepatitis C is related to service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

In summary, the preponderance of the evidence weighs against 
the veteran's claim of entitlement to service connection for 
hepatitis C, and it is not in equipoise.  Accordingly, the 
claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
C. Crawford
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


